Case 7:19-cr-00396-NSR Document 13 Filed 05/30/19 Page 1 of 4

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

oo eee ee ee ee el lo
UNITED STATES OF AMERICA INFORMATION
vy. | S19 er. 39@ (NSR)Y
ANTHONY DELVECCHTO,
Defendant.
Bee i i i i a EX
COUNT ONE

The United States Attorney charges:
+. On or about April 14, 2016, in the Southern District
of New York, ANTHONY DELVECCHIO, the defendant, intentionally
and knowingly distributed and possessed with intent to
distribute a controlled substance. The controlled substance
that ANTHONY DELVECCHIO, the defendant, distributed and
possessed with intent to distribute contained a detectable
amount of cocaine, in violation of 21 U.8,C. § 841 (b) (1) (Cc).
{Title 21, United States Code, Sections 812, 841 (a) {i}, and
841 (b) (1) (C).)
Forfeiture Allegation
2. As a result of committing the offense alleged in Count
One of this Information, ANTHONY DELVECCHIO, the defendant,
shall forfeit to the United States, pursuant to Title 21, United
States Code, Section 853, any and ail property constituting, or

derived From, any proceeds obtained, directly or indirectly, as

 

 
Case 7:19-cr-00396-NSR Document 13 Filed 05/30/19 Page 2 of 4

a result of said offense and any and all property used, or
intended to be used, in any manner or part, to commit, or to
facilitate the commission of, said offense, including but not
limited to a sum of money in United States currency representing
the amount of proceéds traceable to the commission of said
offense that the defendant personally obtained.

Substitute Assets Provision
3. If any of the above-described forfeitable property, as

 

a result of any act or omission of the defendant:

a. cannot be located upon the exercise of due
diligence;

b. has been transferred or sold to, or deposited

with, a third person;

c. has been placed beyond the jurisdiction of the
Court;
d. has been substantially diminished in value; or

e. has been commingled with other property which
cannot be subdivided without difficulty;
it is the intent of the United States, pursuant to Title 21,

United States Code, Section 853(p), to seek. forfeiture of any

 
Case 7:19-cr-00396-NSR Document 13 Filed 05/30/19 Page 3 of 4

other property of the defendant up to the value of the above

forfeitable property.
(Title 21, United States Code, Section 853.)

Nupeww A. UM AAL
‘GEOFFREY 3. ERMAN
United States Attorney

 
Case 7:19-cr-00396-NSR Document 13 Filed 05/30/19 Page 4 of 4

Form No. USA-338-274 (Ed. 9-25-58)

 

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

UNITED STATES OF AMERICA
Va

ANTHONY DELVECCHIO,

 

Defendant.
INFORMATION
i9 cr, BAY

(21 U.S.C. § 841.)

GEOFFREY &. BERMAN
United States Attorney

 

 
